708 N.W.2d 437 (2006)
474 Mich. 1055
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Marcus Jerome MILLER, Defendant-Appellant.
Docket No. 129190, COA No. 255941.
Supreme Court of Michigan.
January 31, 2006.
On order of the Court, the application for leave to appeal the June 28, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
*438 MARILYN J. KELLY, J., would hold this case in abeyance for Davis v. Washington, cert. gtd. ___ U.S. ___, 126 S.Ct. 547, 163 L.Ed.2d 458 (2005).